Citation Nr: 0027729	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD does not manifest occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his 30 percent evaluation for PTSD 
does not adequately reflect his current symptoms.  His 
service records disclose that he was involved in extensive 
fighting during World War II in the European Theater of 
Operations.  As a preliminary matter, the Board finds that 
the veteran's claim for an increased rating is plausible and 
capable of substantiation; thus, it is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  When a 
veteran submits a well-grounded claim, the VA must assist him 
in developing facts pertinent to that claim.  Because the 
record contains two VA examination reports, the Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim.  Thus, no further assistance to 
the veteran is required to comply with 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

The RO service connected the veteran's PTSD in August 1998 at 
a 30 percent evaluation under Diagnostic Code (DC) 9411.  
That code provides a 30 percent evaluation for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation for PTSD causing occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 
(1999).

In this case, the veteran has been examined twice by the VA 
because of his PTSD.  A June 1998 VA examination report shows 
that the veteran engaged in prolonged periods of combat 
during World War II.  The examiner indicated that there was 
blunting of affect after the war.  The veteran reported 
problems sleeping, and he had exaggerated startle response 
and hypervigilance.  On mental status examination, the 
veteran was well oriented to time, place, and person.  His 
affect showed moderate anxiety and mild depression with 
stable mood.  He had no fragmentation of thought and there 
was no suicidal ideation.  His general fund of knowledge was 
satisfactory, and recent and remote memory were intact, with 
slight erosion of recent memory because of aging.  Obsessive 
compulsive thinking was absent and insight was intact.  The 
veteran's judgment was impaired with no compromise.  The 
veteran's profile was consistent with PTSD, and he had a 
tendency for anxiety and depression.  He had recurrent 
flashbacks.  The examiner stated that PTSD affected the 
veteran's interpersonal relationships by at least a moderate 
degree.  Further, PTSD affected the veteran's employability 
to a mild to moderate degree.  The examiner noted that the 
veteran had not received any treatment for PTSD or 
depression, and he indicated that the veteran's Global 
Assessment of Functioning (GAF) score was 65 to 70.

According to a April 1999 examination report, the veteran 
returned to farming after his active duty.  From 1974 to 
1990, he was employed as a heavy equipment operator, and he 
retired at that point.  He also raised five children.  At one 
point, the examiner indicated that the veteran had no 
sleeping problems, but at another point, he indicated that 
there were, in fact, sleeping difficulties.  The veteran 
reported that he had no difficulty relating to people, and he 
was no longer afraid of loud noises or fireworks.  The 
examiner stated that there was some sensitivity to stress 
over the last five years.  On mental status examination, the 
veteran was oriented times three and there were no abnormal 
thought processes, such as delusions or hallucinations.  He 
was cooperative and able to express himself freely and 
without difficulty.  He did not exhibit any abnormal behavior 
or a ritualistic attitude, and there was no indication of 
panic attacks.  The examiner noted, however, that the veteran 
was shaking minimally on examination.  The veteran's speech 
was clear and coherent and his judgment was intact.  He had a 
sad mood and his affect was appropriate with the mood.  The 
examiner indicated that there was no organic process, and 
interaction and communication were appropriate.  The examiner 
diagnosed PTSD, chronic, mild.  He also said that there were 
persistent minimal flashbacks and nightmares when exposed to 
an event simulating his war experiences.  The veteran 
continued to have PTSD to a "minimal degree."

In light of these examination reports, the Board concludes 
that a higher evaluation is not warranted by the medical 
evidence of record.  Both examination reports reflect that 
the veteran's judgment is not impaired.  Although the veteran 
had a sad mood in April 1999, he was well oriented during 
both examinations.  He has not shown any obsessive compulsive 
thinking, and there is no showing of impairment in his 
thought processes.  The veteran's mood was stable in June 
1998, and although the examiner noted some erosion of recent 
memory, he attributed that erosion to the veteran's advanced 
age, rather than to PTSD.  Further, the veteran did not have 
circumstantial, circumlocutory, or stereotyped speech, and 
there was no evidence of panic attacks in both mental status 
interviews.  The veteran reported that he did not have 
delusions or hallucinations, and he denied suicidal ideation.

Although the examiner in June 1998 stated that PTSD affected 
the veteran's interpersonal relations to a moderate degree, 
he reported that occupational impairment was mild to 
moderate.  This finding does not conform to the higher rating 
for PTSD.  Moreover, the veteran was able to raise five 
children and maintained his marriage despite PTSD.  Although 
the examination reports reflect some occupational impairment, 
the veteran farmed since his return from the European Theater 
of Operations and he maintained his job as a heavy equipment 
operator for more than 15 years, before his retirement.  
These actions also do not conform with a higher rating.

Significantly, the veteran's GAF scores show that his PTSD 
symptoms are mild, and the Board places probative value on 
these scores, as reported by the examiners in June 1998 and 
April 1999.  As stated above, the veteran's GAF scores were 
65 to 70 in June 1998 and 70 in April 1999.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), a GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A rating in excess of 30 
percent for PTSD is not warranted for mild symptoms.  These 
GAF scores are probative of a veteran who is generally 
functioning well, and has some meaningful interpersonal 
relationships.  Indeed, although the veteran did report some 
isolation and limited social activities, the examiners 
related much of the limitation of social activities to his 
physical health, not his mental status.

In summary, the veteran's PTSD symptoms are not commensurate 
with the applicable criteria for an evaluation in excess of 
30 percent.  He has not shown that there is occupational and 
social impairment with reduced reliability and productivity.  
The examiner in April 1999 stated that the veteran had a sad 
mood, and his affect was appropriate to that mood.  However, 
although the veteran's wife indicated that the veteran 
generally does not speak of his war experiences except with 
other veteran's, he does not meet the criteria for an 
evaluation in excess of 30 percent for PTSD.  The veteran has 
not indicated that he had disturbed thinking and impairment 
in judgment.  He has not reported panic attacks more than 
once a week.  On the contrary, the VA examiner in April 1999 
characterized the veteran's PTSD as "mild," and he said 
that although there were continuing signs of PTSD, it was 
present only to a "minimal degree."  In light of these 
findings, the Board finds no basis on which to grant the 
benefit sought on appeal.  As such, the veteran's claim for 
an increased rating for PTSD must be denied.

The Board also recognizes that the veteran has requested an 
advisory independent medical opinion, adequate reasons and 
bases, and a thorough and contemporaneous examination.  
According to VA regulation, an opinion of an independent 
medical expert may be obtained in cases where the medical 
issue under consideration is of such medical complexity or 
controversy as to justify soliciting an opinion from an 
independent medical expert.  38 C.F.R. §§ 3.328, 20.901.  In 
this case, the Board finds that the issue is neither complex 
nor controversial as to justify the solicitation of an 
opinion from an independent medical expert.  Moreover, these 
are ancillary issues to the veteran's underlying claims, and 
may be contested only as part of an appeal on the merits of 
the decision rendered on the primary issues by the agency of 
original jurisdiction.  See 38 C.F.R. § 3.328.  Similarly, 
the adequacy of the reasons and bases of a decision denying a 
benefit may be contested only as a part of an appeal on the 
merits of the decision rendered on the primary issues.



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

